 Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 1 of 24




                                            U                   I{t9
                                                                                          I
                                                                                          I




                                                 AtvlE   DEI\   CO     ILAT NT

                                                                             8

           I\V         d             Vr
LE-RS Jo\tN      Dorrtffi -,uone     :5-A
                                                            : l?_          -OllLld-idrr




                 (,-       \(\
       A


            OE



                           TC
                                 f



                                                                       c         )18




                                 I
        Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 2 of 24




                                       a




\tr"t
                                            *   hlo- t-s&tt


                    a'            f)   O
                                                eLt      t-
                                                         I




                                       Ql




                                                                      ?

                         n
                              n
                                                   ?qo        \
                                                                  2
             Jv   u"$h
                             "\




                                           :r
Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 3 of 24




             \\

                                                                   \vr
     e\ \\




                                                 LC

                       f]

                                                               6

                  \u1N,




                  A-
                                    (>           li^ J




LJ   l€/l
                                             fo \of fi-r
                                                                   f

                                         6        I      qrh




                            "3"
                      Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 4 of 24




                                                      t\&        \V




                                t\ 6. \,/\ [{r< g t\ b \qil.,

                                                                             {
                                                                                                    {

                                                                        !a   rlcr\   aS




                                                                                           L


                                                                                                        8ilt
- - ,t ts\* r4**,'&, -fri lhls-.

  S,i {rcs<      .                               t{                     Y1            (L
     't   5e-A       {;
                     h* YI p !(l.z:.            t4s     \LA     ?\^.I    L:+-r
                                                                                               (,

    fi$          xuh      t\       th




                                        &
                                                                  .:L




                                                           -Ll
              Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 5 of 24




                     u
C                                                                      LL

                                       (;-



    )
          a-l1l-f-lp:
                                       L          d




                                                                     tAif g tt        vio) C+   l oY?
               i\^                     t\'r
o                            d   i",




         S    o\                              L             55   I

                         C                                       f
                                                                                 TJ




        t-h    *\r                      r"h
                         T*\


                     = l"l              6                  U,t
                         B'
              U                                       Y1




                                                           - 5'-
        Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 6 of 24




    Lo,rr,rt    ccl\        It                          c
A     Iccgs g          ru   n

                                                                          th       itr       tl^
lq tu tAr
          "-*Aq

U CCoN                      tlr
    rcSJ    s                     l^r                    cc\i    p




                                    e
                                                                      f




            e                                                                  w

                                                                                         l
                                                        ,r..)   cl.


        \                                    L{o         tt
                                            L           -ol
                                                                                                   u
    u              0e                   G   7ol




                                                   \J
                Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 7 of 24




                  r

A



                                                                                    {o    ti(e        Ivt     lr*|r^
                                                  Ou,,   ,l        uls cL lUe   b e*-h    rrat   ,t   i*u d - rc i:r tut(d- -- ,-
                                                                                                                                              -
            A
            U
                                                                                                                       d.

                                                                                                                   t"^,,\
                                         g




                               .L            rI                                     o,^^n'rk          a F l--,ie       lo       lror,,
                                                                    \)

                                         t
                                                                                                                                 --el(aded-


            U{on,-q.,r,.ri u*\
    i-lxrt
       r{
                                             u.                                                       t>                    l


                                                          LF             lz                                                              p_


\u..\           \nr-   \l ,\    :rlo +                                                \
                 \-                                                TJ
                                                                                t                      hu
    L:J 6                                                     /l                                              CL
                                    It




                                              d




                                                                                                        (-\




                                                                   t-
       Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 8 of 24




                                                                                U.)                     0


           s

                                  t

                                           ,{
                                                                                                  r   ?"
                                                                                                       \) ("
  tr




       Y

                    ):c;\ '-! -.,q=--tisrr\.,o1\l^ -\"u

       6
               if                                                     ll
CYt                     t"      Ccrn             w                a

                                                LTJ         CI


                    n



           d.{                                                                                                  d l-r,

                                                                           e *Laa.L,*t17-ur.)1, na&            --u
                                                                                                                     Jt
                                                                                                                     I Ut"I



                                                      4

                                                                                             C4                      &
                                                            \,J


                         'ilt          (                                               t
                                                                                                      vls


                                                                                      C:\n

                                                          t4!




                                                           8-
   Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 9 of 24




               g


               L
                           tJY*




                       L              e


                                                          C




               0!"tce                     L                             i\    r$t*         e.
                                                                    \


                            Fo


                                                              v
                                                              ,r-




      6_                                                                 tt   c!


                                                                                     h,u*'F.r
                                                   lu^"   -


                   U

          -)

ndr.l +t> kt-                             n                                          \ae
{",. \^,            np-xl         -7.U \n ,, r\,


                                  6
  C"$tr




                                                    _sl   "
                                                                -.01-
                                                                                   r\nl              (
        1D                                                )
I                                             1)
                                                               ^Y)
                                          i
                                                              -Ar\S)                            f'
                                                          n
                 C}
                                                                        )                 r't
                      '4)^\.)     v\,J\                   v                                                atJnu
                                                   Yn.\          )a) \I*^ )el T{ ?        PVl"'
                                                                                    J
                            t4)
                                                                                                                0
    S
                                                                                                                    a
                                                     laa                    "t?0                         tll0
             Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 10 of 24
                                               - ll-
               {)
                                                                             ?Fs'l
                                 \4,/*1
lt                                                           p.!                                                                \
                            ll   rt
                    "r)                                o+                                     e
     1)
                                                                              .D
                                                                                                         \o
                                          2                 )-+                                               \I
                                                                                                                                lr
                                      o
                          to*l+
                                 n
                    1"
                                                                   |?1
                                                       { /.c) J            .r Ll      v                            v\\-fu
                                              P\,IYJ                                      *       rnlrog"t                  1
                                                                                   tr-b                                     5
                                                                     ,_L
                                                                            - ^r\1., a\t             Y        \x.r>
                                                                                                                     7,
                                                   n                                                                            \
      Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 11 of 24
               Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 12 of 24




               It

                                                      "\r't
                                                       '{l   ,   r
                                                                       huv\ {vtl
                                                                                               t\
                                                                                                    avr,A -T-         ur,rn\ 'ho {.1,
  6t


                                                                                                                              te*
                        .*ro.r\         {oo.       C\t.j                                J
                                                             gd                h"a.J     ,    \eehi           d
                                                                                                         '.
                        6    Lc                L

                                                       *ld       /4                                                      -. rrirte,L    d?xL
  -c-flie-"r                h*d   -cr   -v-i                          C>   {2ah.       \rr
                                                                                             ""n
                                                                                                    d,




                                        11(L9ro$           h-          eFF-i   qa:- r=r_
                                                                                                    -lu       .cxaz-f---4Le--h




                    r
-it        lleHc
                                                                                                                                    .}.,\
                                               &- f-r"n- -!U r-\[- gn - lhc*                                  iri" i,,* f
                                                                                                                  J
                                                                                                                            i-dc.           J-




                                                                                                                                        d-




      \4,t"?




                                                   *\2.
            Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 13 of 24




                                                      li
                       Y



ua\t                                                                     o-t-kr-.- --

                                                                              (^



                                      ,I

                                                                         tl




                                                                   n
                       g                    (




       q.
                                                \
  -)


                                      €\.

                                                                         \P




                   I       (/




                                    -l3-
           Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 14 of 24




tb                                                                            c
                                                 c---q{




                                                                          C


     (\


                                                                      L           e


                                             d                    (/

                                                                              h




,^ \t)                                            {

     !4!                                                   ioav

            T

                                 4C                       &
           /Y11.         o   \ ee\-   tfv+       ir,-l .^$e^ hi, hr
                   ki4                                     U                          1."=




                                                          -t {''l -
                                                                 - el
\?             Y)
                                                      v 2
                                               -af
                                                                        z
                                                                                                       "   ld,
       ,lt o                                                                      +                    ttp       o]
                                           P
                            '5
                                                 .1
                                                                                              lf$      u'
                     r.'r   iy"l
                                                                                        "    yar;n]'u.
               "l?
                            |t        ,)                                        \"t
                                   lA'r
                                                                  \oe
                                                            J0
                                                                            )                     0
                                                                                               1A\aJ
          r4
           T                                                                             -a
                                                                                 YrJ         4t   wU
                                                                                       1''
     Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 15 of 24
           Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 16 of 24




      6n                                  (-                  tol                                       /-oild-q            ,^n',(
                                                                     ub\


                                                              411                  o              I irr            a-
                                                                                                                 {r€)


                                                                                              t
                        t*


                                                                          e
                                                                                                                                                  v
                                                                :\
                                                                                                                             c^\     n ..,. d

z1-                                                                                    r'\                                                   C^

           \J                oV            i56                                                                                 Y   lA,\d-L

                             \                        f              L.                                                                           (




            C.tr4                                                                                  'l        L
                                               h.e,                           Cu             c\


                                                                              a
                                                                                                  4\


                    n                                                             d
                                  {   \                                                                 ,^,\'                         '6i-

                                                               n
                                                                                                       "ra
                                                                                                                        0




                                                 ll




                                                          r    t6 -
                                                   - L.t       -
                                                         '>a\nu \\lv\            \)L        tr.o\*
                                                                                                           (n
                                                   -{r                                              ,\.r\ e\
              t4Rt                   5
     "',ql\
                                                                                           'q L-t llutt
lre$)ndDC'
                                                                                                            \\
                                                                                                           t\
                                 o
               tr'                                                      -a",nr
                           *+        \\ al               )")       0
                                                                                                   s
                                                                                               !
                                             \p?                                                           9-l
                                                                                                   \p\tr   il
                                                                   )
                                                                                 l r.^,4
              {:ouo n-f,-"xr,t                                         9vq
                                                          l
              Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 17 of 24
            Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 18 of 24




rt t                                (                                                                              tr*rcMee-L
                                            -3\qt lf.{t-
            5                                                                                        .e.\eA,-
                              <-
                                                                        "roteilJu
                                                                           (
                                                                       \"\A                                 \u\c          ut s o t{lra

       ()                                                                                           rrn     {!,\       $. ()1\   \t*
       Un,t- ?f            F,^ \<       o*r..

                foo        (o                          $
            \              ,t,-\\       ,A* oA         \o        \^\q-           c\-




                                                                                                      f\                         ,r.-J
                                    f
                                                               Zor

                                                                            e-




                                                                                                                                         t
                                                           \                                    Yl                                           J

                                        n                            t/l,L}$-


                                                                                                           -1



                                            +.
                                                                                           1l
                                                 5u                                                                4
                                                 4fr                   a                                                         h
                \n                      r                   is                                                     r(lu          b€
                                                                                               \J



                                                                  €
                      \l                                              '\j

                                              6.:{
                                                                                       -T^e-
                l{




                                                        *        18"
       Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 19 of 24




                                                                                             (^



                                                                       ci'vc-\r




\.rt     (i'nf   r ;\.        of       t   Rt=l+           \
                                                               ^or'l
                                                                       bA               \n   p    t'.,-l.   I   {-




        {o
                             uV            .),{


           f\




   Un&

                                                                                  f')


                         (



                                                                              g


          \-b"                                    t1
                                                                             t                                  JI




         ,n      0c          L5   Zn
                                                                            \ri


                                                       -   \q"
     Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 20 of 24




                                  6*o\" *
                                                               4
                      ,eJ.}.J              d         ,

                                                              o\
                          tt-ce\




          r                {,\,




                                               rt



                 Uf

                                      6\                                         c^T

                      t                                       uv(   Icr", A.]'

\\
                                                                                            {c

          q\fl                        e             b<         \J      t               Zr

 U)                                                      e
                      n                                      ftr
                                                                           C\J

           0f
         ^
           L \.*,'\ \\            1




                                                                       6r



                                            -]a*
                                                   -:tf
                                               U                                      .}'{'r
  v     az.
  e(.
                                                    \)                           l
                      ?
                                                                d-\i   ?vr.l..
                                                             Y/
                                                                                     -\q n) a\
                                      )
                                                                                               l
                              I                          \
              I   )                       u\                                         })
                                  !                                                                  n4
                                                                                               v
                          ?
         a.
                          u                                                          J             Ce
                                                                  $p                               L.(3.
                          53          sr ]v                    e3\^l
Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 21 of 24
            Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 22 of 24




                                          ChTiS E S oF                          CTlom
                                                                                                           C
                                                                                         _s




                                                                                         "/o
                                  U                  o
V       6                                       tl rh    +h        fb     (^    th

                                                                                 -k l\-tulr(rcs

                     c\.




                 (
                                                                                                  I
I            G   t




                                                                                                                5

CrWc".t               0


    k\e\                   \1^
                                                         E
L(r

                                      o


    G
        ih       \h              \\

    0                                                                   (ct,         t                in
                                      c                                                                        -t0   \e{.sf€.
3                     e
                                           5i   c\            G.



                                                                         -?*'
Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 23 of 24




                                                 o. Ct


                       \
                                                                 f




\

                                        dr.rfl    t14        ttr
                                   0n




                            \
    ,fr




                                    n




                            -43'
    Case 3:18-cv-01740-SRU Document 8 Filed 01/04/19 Page 24 of 24




                \/Eq,

T   T\-ro-\rK   N G,i\\',,'.*-Po   crre.r   \n th* \rtr",n
    US.          8


                        \'




                              a T




                                       \ecc'r-R   \   Oi\ro.n




                             -21   -
